Citation Nr: 0735360	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-41 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to a rating in excess of 50 percent for residuals 
of traumatic injury to the back.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to 
February 1972.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2002 rating decision in which the RO, inter 
alia, found clear and unmistakable error in the evaluation of 
residuals, traumatic injury T12 and L1 with lumbosacral 
strain, and established a retroactive increased rating of 20 
percent from October 13, 1981, a rating of 30 percent from 
July 19, 1993, and a rating of 50 percent from November 25, 
1998.  In February 2004, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in November 2004, and the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in December 2004.  

In his November 2004 substantive appeal, the veteran 
requested a hearing before a Veterans Law Judge at the RO 
(Travel Board hearing).  A December 2005 letter informed him 
that his hearing was scheduled in January 2006.  In January 
2006 the veteran's representative requested postponement of 
the hearing until the veteran's claim for a total disability 
rating based on individual unemployability (TDIU) had been 
adjudicated.  An April 2006 letter informed the veteran that 
his hearing was scheduled in May 2006.  In May 2006, the 
veteran requested postponement of this hearing while the TDIU 
claim was adjudicated.  A December 2006 rating decision, 
inter alia, denied individual unemployability.  An August 
2007 letter subsequently informed the veteran that his 
hearing was scheduled in September 2007.  The veteran failed 
to report for the scheduled hearing, and has not requested 
rescheduling of the hearing.  As such, the veteran is deemed 
to have withdrawn his hearing request.  See 38 C.F.R. 
§ 20.704(d) (2007).     

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

The record reflects that the RO received additional evidence 
pertinent to the claim on appeal after the issuance of the 
November 2004 SOC, and has not readjudicated the claim and 
issued a supplemental SOC (SSOC) reflecting such 
adjudication.  The pertinent evidence consists of a May 2006 
lumbar spine X-ray from the Rocky Mountain Chiropractic 
Radiological Center, and reports of VA examination of the 
spine and VA General Medical examination from October 2006.  
As this evidence is pertinent to the claim, and the RO has 
not considered the additionally received evidence, the Board 
has no alternative but to remand this appeal to the RO for 
consideration of the claim in light of the additional 
evidence received, in the first instance, and for issuance of 
a SSOC reflecting such consideration.  See 38 C.F.R. §§ 
19.31, 19.37 (2007).

Prior to issuing the SSOC on the additionally received 
evidence, the RO should obtain and associate with the claims 
file all outstanding VA medical records.  The claims file 
currently includes outpatient treatment records from the 
Elizabeth Community Based Outpatient Clinic (CBOC), dated 
from August 2001 to August 2004.  In addition, in his April 
2002 claim for an increased rating the veteran reported that 
his medical records were at the James J. Howard VA medical 
facility in Brick, New Jersey; no records from this facility 
are of record.  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must 
obtain all outstanding pertinent VA treatment records, 
following the current procedures prescribed in 38 C.F.R. § 
3.159 as regards requests for records from Federal 
facilities.

To ensure that all due process requirements are met, the RO 
should also, through VCAA-compliant notice, give the veteran 
another opportunity to present information and/or evidence 
pertinent to the claim on appeal.  The RO's notice letter to 
the veteran should explain that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO's letter should notify the veteran of what is needed 
to support the claim for a higher rating.  The RO should also 
invite the veteran to submit all pertinent evidence in his 
possession (not previously requested), and ensure that its 
notice to the veteran meets the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
regards the five elements of a claim for service connection-
particularly, disability ratings and effective dates-as 
appropriate.

The Board points out that during a March 2004 VA examination 
of the spine the examiner noted that the veteran was 
scheduled for a lumbar epidural steroid injection the 
following Friday outside VA.  However, records of private 
treatment, other than the May 2006 X-ray report discussed 
above, have not been associated with the claims file.  
Therefore, the RO should specifically request that the 
veteran identify and provide authorization to enable it to 
obtain the treatment records from any private physician(s) 
providing treatment for the back disability.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain all records of 
evaluation and/or treatment of the 
veteran's back from the Elizabeth CBOC 
(from August 2004) and the James J. 
Howard Community Clinic (from April 
2001).  The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) as 
regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a VCAA-compliant 
letter requesting that the veteran 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional evidence pertinent 
the claim on appeal that is not currently 
of record. 

The RO should explain how to establish 
entitlement to a higher rating, notify 
the veteran of the type of evidence that 
is the veteran's ultimate responsibility 
to submit, and invite the veteran to 
submit all pertinent evidence in his 
possession that is not already of record.

The RO should specifically request that 
the veteran identify and provide 
authorization to enable it to obtain the 
treatment records from the facility where 
he was scheduled for a lumbar epidural 
steroid injection in March 2004.  

The RO should ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above)-particularly as regards 
assignment of disability ratings and 
effective dates, as appropriate.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
(to particularly include the evidence 
received, but not considered, by the RO 
since November 2004) and legal authority.  

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



